Citation Nr: 0823694	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of pharynx, squamous cell carcinoma of sinuses, and soft 
tissue sarcoma, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1971, including a period of service in Vietnam from 
June 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To afford the veteran a VA examination.

In this case, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for pharyngeal cancer, sinus cancer, or 
soft tissue sarcoma.  VA has a duty to assist the veteran in 
the development of his claim.  This duty includes providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court held that VA is required to provide an 
examination when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The veteran contends that his cancer was caused by his 
exposure to Agent Orange during his Vietnam service.  The 
veteran's service in Vietnam has been confirmed, and his 
exposure to Agent Orange is presumed.  See 38 U.S.C.A. §1116 
(2007); 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Squamous cell 
carcinoma of the pharynx and squamous cell carcinoma of 
sinuses are not included in the regulation listing 
disabilities presumed to have been caused by herbicide 
exposure.  38 C.F.R. § 3.309(e) (2007).  Soft tissue sarcoma 
is included in the list of presumptive disabilities.  Id.  
However, there is no medical evidence in the record 
diagnosing the veteran with a soft tissue sarcoma.  In 
addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In his January 1967 enlistment examination medical history, 
the veteran denied any previous problems with sinusitis or 
hay fever.  The veteran further denied any history of 
sinusitis, hay fever or allergies in a February 1968 
examination conducted prior to his Vietnam service.  The 
veteran's service treatment records contain several instances 
where the veteran complained of, and was treated for sinus 
problems and headaches during and after his service in 
Vietnam.  In his August 1970 discharge examination medical 
history, the veteran noted that he had experienced ear, nose, 
or throat trouble for the previous two and one-half years.  
The discharge examiner noted the veteran's in-service history 
of sinusitis, but found the veteran's sinuses to be normal at 
the time of the examination.    

The veteran was diagnosed with a pharyngeal carcinoma in July 
1998.  The veteran's disability is alternatively identified 
in medical records as cancer of the pyriform sinus, or cancer 
of the hypopharynx.  The Board notes that according to an 
October 1998 note by the veteran's oncologist, the veteran's 
pharyngeal cancer has been in remission since 1998.  The 
veteran continues to be monitored on a regular basis, 
however, to prevent any reoccurrence of cancer.  Medical 
records subsequent to the veteran's treatment also indicate 
that the veteran has suffered from a variety of other 
disorders since the time of his cancer treatment, including 
xerostomia, dysphagia, cough, etc., which may be residuals of 
the radiation treatments undergone by the veteran.  A May 
2003 letter from the veteran's ear, nose, and throat 
specialist indicates that Agent Orange exposure may have been 
a factor in the development of the veteran's pharyngeal 
tumor.  In his June 2003 statement in support of his claim, 
the veteran characterizes his disability as a soft tissue 
sarcoma.  There is no medical evidence in the record 
diagnosing the veteran with a soft tissue sarcoma.  

Given the veteran's service history of sinus problems and 
herbicide exposure, his diagnosed pharyngeal cancer, and the 
existence of a private medical opinion suggesting a 
connection between the veteran's cancer and his military 
service, the Board concludes that a more definitive medical 
opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Please schedule the veteran for an 
appropriate VA examination to evaluate 
his medical history and his current 
condition.  A copy of the claims folder 
and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report 
must include responses to the each of 
the following items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, and VA 
treatment reports, the examiner should 
render a diagnosis regarding all of the 
veteran's current cancer related 
disabilities.

b.  Additionally, based on a review of 
the claims folder and the examination 
findings, the examiner should state a 
medical opinion--based on review of all 
pertinent evidence of record including 
the service medical records; VA 
examination, and private and VA 
treatment reports--as to the likelihood 
(likely, unlikely, at least as likely 
as not) that the veteran's current 
disability or disabilities is the 
result of a disease, injury, or event 
(including exposure to Agent Orange) in 
service, as opposed to its being more 
likely due to some other factor or 
factors.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007)  (availability of 
presumptive service connection for some 
conditions based on exposure to Agent 
Orange does not preclude direct service 
connection for other conditions based 
on exposure to Agent Orange); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  In 
particular, the examiner should 
consider the history of complaints and 
treatment for sinus problems and 
headaches in-service; the veteran's 
history of exposure to herbicides in 
service, and the veteran's 
characterization of his cancer as a 
soft tissue sarcoma.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


